IN THE SUPREME COURT OF THE STATE OF NEVADA


                 CHARLES LAM, INDIVIDUALLY AND                             No. 83908
                 DERIVATIVELY ON BEHALF OF
                 TRAN ENTERPRISES, LLC, A NEVADA
                 LIMITED LIABILITY COMPANY, AND
                 AS TRUSTEE OF THE NT                                        FILE
                 REVOCABLE LIVING TRUST DATED
                 THE 15TH OF OCTOBER 2009,
                 Appellant,
                 vs.
                 P. STERLING KERR, INDIVIDUALLY
                 AND AS TRUSTEE OF THE NT
                 LEGACY TRUST, DATED THE 15TH
                 DAY OF OCTOBER 2009; NHU TRAN
                 FOUNDATION, INC., A NEVADA NON-
                 PROFIT CORPORATION; AND COURT
                 APPOINTED RECEIVER, ROBERT
                 ANSARA OF DUNHAM TRUST
                 COMPANY,
                 Respondents.


                                       ORDER DISMISSING APPEAL

                             This pro se appeal was docketed on December 14, 2021, without
                 payment of the requisite filing fee. See NRAP 3(e), (f). That same day, this
                 court issued a notice directing appellant to pay the required filing fee or
                 demonstrate compliance with NRAP 24 within 14 days. The notice advised
                 that failure to pay the filing fee would result in the dismissal of this appeal.
                 To date, appellant has not paid the filing fee or otherwise responded to this
                 court's notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.
                                                             CLERK OF THE SUPREME COURT
                                                             ELIZABETH A. B OWN
 SUPREME COURT
      OF
    NEVADA                                                   BY:
CLERK'S ORDER

 i0) I947                                                                           Z-o13,55
                    cc:   Hon. Mark R. Denton, District Judge
                          Charles Lam
                          Solomon Dwiggins & Freer, Ltd.
                          Lee Kiefer & Park, LLP
                          Marquis Aurbach Coffing
                          Eighth District Court Clerk




 SUPREME COURT
          OF
        NEVADA


CLERK'S ORDER
                                                       2
 ic.»   1947 40;,